DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-12, 14-19, and 21-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 have been amended to include the limitation “determining a first source identifier identifying the first source based upon a nonce value in the secret value” performed by the memory controller.  This limitation is not supported by the specification as originally filed.  
The closest description in the specification is in paragraph 0064, which states “For example, RPMB messages may include one or more nonce values (that are utilized in HMAC calculations to verify that a response is responsive to a particular request) that may identify the IID. For example, the nonce may be generated based upon the IID.”  Nothing in this statement teaches that the memory controller determines a first source identifier identifying the first source based upon the nonce value.  
What may be happening instead based on the description is the following: The initiator determines a nonce value that is statistically likely to be unique.  The nonce value is included in a read request the initiator sends to the memory controller.  The nonce value is then copied by the memory controller from the read request to a field in the read response.  The read response is then sent back to the initiator where the initiator checks that the read response includes the nonce value included in the read request.  Since the memory controller does not have a table mapping all valid nonce values to their corresponding initiators, the memory controller is unable to identify the first source based upon the nonce value.  This would be similar to what is taught by NVM Express 1.2.
Claims 2-5, 7, 9-12, 14, 16-19, and 21-24 depend on one of claims 1, 8, and 15 and therefore include this limitation as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19, 21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a non-transitory machine-readable medium”. Paragraph 00123 provides examples of a machine-readable medium including 

Response to Arguments
Applicant’s arguments, see page 7, filed 18 November 2021, with respect to the claim objection, have been fully considered and are persuasive.  The objection of claims 5, 12, and 19 has been withdrawn. 
Applicant’s arguments, see page 8-9, filed 18 November 2021, with respect to the 103 rejection, have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 
Applicant's remaining arguments filed 18 November 2021 have been fully considered but they are not persuasive.
As explained above, the amendments to claims 1, 8, and 15 are not supported by the specification as originally filed.
In response to the 101 rejection, the Examiner disagrees.  The term database can be used to refer to a specific type of software.  Software, per se, is not a process, machine, manufacture, or composition of matter.  Software, per se, therefore is not statutory.  See MPEP §2106.03(I).  Furthermore, database software can generally be classified into two forms: in-memory databases and on-disk databases.  A non-transitory database would exclude the former.  Applicant’s citation to Enfish is not persuasive.  Enfish focuses on whether a claim contains a judicial exception to the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2016/0034683) teaches the use of a nonce value in a HMAC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        3 January 2022